 202325 NLRB No. 9DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1On December 31, 1996, Administrative Law Judge Peter E. Don-nelly issued the attached decision. The General Counsel and the Re-
spondent filed exceptions, supporting briefs, and answering briefs.No exceptions were filed to the judge™s findings and conclusionsin sec. III,A,6 (solicitation to wear antiunion buttons); sec. III,A,13,1
(statements concerning Glenda Gregory™s right to representation);
sec. III,A,15 (discharge of Jill U™ren and Redding™s 8(a)(1) state-
ments); and sec. III,A,16 (discipline of Richard Smith).2The bargaining unit consists of:All full-time and regular part-time certified nursing assistants,
dietary aides, housekeepers, activities aide, cooks, maintenance
assistant, medical records clerk, scheduling/supply purchasing
clerk, data entry clerk, floor person, restorative aides, ward
clerk, laundry employees, physical therapy aides and occupa-
tional therapy aides employed by the Employer at its Cape
Coral, Florida, facility; excluding all licensed practical nurses,
the receptionist, the accounts payable clerk, pool employees,
professional employees, guards and supervisors as defined in the
Act.3The judge™s analysis, including a footnote quotation from the dis-senting opinion in Providence Hospital, 320 NLRB 717 (1996), sug-gests his disagreement with this precedent. It is, of course, well es-
tablished that the judge has a duty to apply Board precedent, not the
contrary views of a circuit court of appeals, much less those of an
individual dissenting Board member. Iowa Beef Packers, 144 NLRB615, 616Œ617 (1963).4While only Magnus™ employee status is in issue, the judge de-scribed the duties and activities of the Respondent™s charge nurses,
noting that the record did not differentiate Magnus™ duties from
those of the other charge nurses.Hillhaven Rehabilitation Center and United Nursesof Florida/United Health Care Employees, af-
filiated with Federation of Physicians and Den-
tists, NUHHCE, AFSCME, AFLŒCIO. Cases12ŒCAŒ15919, 12ŒCAŒ16303, 12ŒCAŒ16411,
12ŒCAŒ17347, 12ŒCAŒ17543, and 12ŒCAŒ17692November 9, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSThis case1presents issues arising from the judge™sfindings that the Respondent committed numerous un-
fair labor practices, including the discharge of a charge
nurse, prior to a 1994 representation election won by
the Union, but that the Respondent did not violate the
Act a year later by posting a letter stating that the
Union was in criminal noncompliance with Florida
law, by withdrawing from negotiations with the Union,and by thereafter withdrawing recognition of the
Union™s collective-bargaining representative status and
making unilateral changes affecting unit employees.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs and has decided to affirm the judge™s rul-
ings, findings, and conclusions only to the extent con-
sistent with this Decision and Order. In particular, we
reverse the judge and find that the posting of the letter
violated Section 8(a)(1) of the Act and that the with-
drawal from bargaining, withdrawal of recognition, and
subsequent unilateral changes violated Section 8(a)(5)
of the Act.1. The Respondent operates a nursing home in CapeCoral, Florida. The Union initiated a campaign to orga-
nize certain of the Respondent™s employees. On Janu-
ary 27, 1994, the Union petitioned for a Board elec-
tion. The Board conducted the election on June 8,
1994, and shortly thereafter certified the Union as the
bargaining unit employees™ exclusive representative.2For the reasons fully detailed in the judge™s deci-sion, we agree that the Respondent committed several
unfair labor practices in the period leading up to the
election. Specifically, the Respondent violated Section
8(a)(1) of the Act by soliciting employees to wear
antiunion buttons, making various threats, imposing
more onerous working conditions, engaging in surveil-
lance of union activities, and announcing a dental plan
benefit exclusively for nonunion employees. The Re-
spondent also violated Section 8(a)(3) of the Act by
disciplining Hector Rodriguez and by discharging Kim
Stanton and Cynthia Magnus.As to Charge Nurse Magnus, the Respondent admit-ted that it discharged her on November 8, 1993, for
engaging in union activities, but it contends that she
was a statutory supervisor excluded from the Act™s
protection. The judge found that recent Board prece-
dent involving similar charge nurse supervisory issues
mandated a conclusion that Magnus was a statutory
employee, not a supervisor within the meaning of Sec-
tion 2(11) of the Act.3For the following reasons, weagree.The term ‚‚supervisor™™ is defined in Section 2(11)of the Act as:[A]ny individual having authority, in the interestof the employer, to hire, transfer, suspend, lay off,
recall, promote, discharge, assign, reward, or dis-
cipline other employees, or responsibly to direct
them, or to adjust their grievances, or effectively
to recommend such action, if in connection with
the foregoing the exercise of such authority is not
of a merely routine or clerical nature, but requires
the use of independent judgment.To meet this definition, a person needs to possess onlyone of the specific criteria listed, or the authority to ef-
fectively recommend, so long as the performance of
that function is not routine but requires the use of
independent judgment. Rest Haven Nursing Home, 322NLRB 210 (1996).Magnus was a nonunit licensed practical nurse(LPN) who served as a shift charge nurse with respon-
sibilities for the unit certified nursing assistants
(CNAs) working at her station.4Her assignment anddirection of CNAs™ work does not qualify as a 2(11)
authority because it did not require the exercise ofVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00202Fmt 0610Sfmt 0610D:\NLRB\325.020APPS10PsN: APPS10
 203HILLHAVEN REHABILITATION CENTER5In this regard, there is a marked contrast between this case andHillhaven Kona Healthcare Center, 323 NLRB No. 202 (July 7,1997), where the Board found that charge nurses were statutory su-
pervisors based on their role in preparing evaluations of CNAs. In
that case, the charge nurses independently prepared evaluations with
numerical scores, and the total of those scores automatically deter-
mined wage increases without any further discretionary action by a
higher official.6Chairman Gould agrees that Magnus was not a 2(11) supervisor.He notes, however, that even if she were a supervisor, he would find
discrimination against her to be unlawful if it reasonably could be
inferred that the discrimination would chill the concerted or union
activities of statutory employees. He disagrees with Parker-RobbChevrolet, 262 NLRB 402 (1982), affd. sub nom. Food & Commer-cial Workers Local 1095 v. NLRB, 711 F.2d 888 (D.C. Cir. 1988),to the extent that it limits the reach of the Act to such conduct.independent judgment on her part. Instead, Magnusand the other charge nurses used a set rotation in as-
signing CNAs to a particular block of patient rooms.
See Ten Broeck Commons, 320 NLRB 806, 811 (1996)(assignments made on a monthly basis with routine ro-
tation did not indicate the exercise of independent
judgment) and Evangeline of Natchitoches, Inc., 323NLRB No. 25 (Feb. 27, 1997) (LPN rotation of tasks
among aides is not independent judgment). Similarly,
Magnus™ authority to make adjustments to the CNAs™
assignments and to take corrective action based on pa-
tient needs was routine. Washington Nursing Home,321 NLRB 366 fn. 4 (1996); Altercare of Hartville,321 NLRB 847 (1996). As noted in Providence Hos-pital, supra, 320 NLRB at 729, the Board has:[long] distinguished supervisors who share man-agement™s power or have some relationship or
identification with management from skilled non-
supervisory employees whose direction of other
employees reflects their superior training, experi-
ence, or skills .... 
The Board has also recog-nized that making decisions requiring expert judg-
ment is the quintessence of professionalism; mere
communication of those decisions and coordina-
tion of their implementation do not make the pro-
fessional a supervisor. [Citations omitted.]Here, Magnus™ direction of CNAs, insofar as it wasnot merely clerical, involved only her expertise as an
LPN. As such, we find that such assignment and direc-
tion does not involve the requisite exercise of inde-
pendent judgment because it does not require anything
‚‚beyond the professional judgment exercised by all
[nurses].™™ Id. at 732.We also find that Magnus™ role in the evaluation ofCNAs did not qualify as supervisory authority. Like
other charge nurses, she filled out written evaluations
for CNAs in which she provided a numerical perform-
ance rating for each of 24 categories. She did not show
or discuss these evaluations with unit employees. She
merely submitted them to the nursing office without
any recommendation regarding pay increases or pro-
motions. The record indicates that Director of Nursing
Denise Kay altered the figures on several evaluations
submitted by Magnus. Furthermore, although Kay tes-
tified that a formula applied to the total point score of
an evaluation determined an employee™s wage increase,
the judge found that the evidence did not support find-
ing a uniform application of such a formula. Magnus
credibly testified that she herself was never asked to
apply the formula.In sum, the record indicates that Magnus™ superiorsretained the authority to determine and effectuate any
personnel actions flowing from the evaluations pre-
pared by her. The Board has consistently declined to
find supervisory status when charge nurses performevaluations that do not, by themselves, affect otheremployees™ job status. Ten Broeck Commons, supra,320 NLRB at 813. We, therefore, conclude that Mag-
nus™ evaluations of CNAs did not manifest supervisory
authority under Section 2(11) of the Act.5Finally, we find that Magnus™ preparation of dis-ciplinary forms based on CNA misconduct did not
demonstrate supervisory authority. The judge found
that she was not consulted or advised as to any subse-
quent discipline actually imposed for the misconduct
and that the record was insufficient regarding whether
the Respondent™s management was following Magnus™
recommendations of termination when it subsequently
terminated two employees. The Board does not find
disciplinary notices to be proof of supervisory author-
ity unless they result in personnel action without inde-
pendent investigation or review by others. NorthcrestNursing Home, 313 NLRB 491, 498 (1993).Based on the foregoing, we agree with the judgethat the record does not demonstrate that Magnus pos-
sessed any of the supervisory powers enumerated in
Section 2(11) of the Act. She was, therefore, an em-
ployee entitled to the full protection of Section 7 of the
Act. When the Respondent admittedly discharged her
for engaging in protected union activities, it violated
Section 8(a)(3) and (1) of the Act.62. After the Union™s certification, the parties begannegotiating for an initial collective-bargaining agree-
ment on August 5, 1994. On July 19, 1995, almost 1
year later, they had yet to reach agreement. On about
that date, the Respondent posted on a glass-enclosed
employee bulletin board a letter that it had sent to Jack
Seddon, the Union™s executive director and a principal
negotiator in bargaining with the Respondent. The let-
ter stated:We have been advised by the State of Florida ofthe following:1. That the United Health Care Employees Unionis not a registered labor organization, as required
by Chapter 447 of the Florida statutes, a second
degree criminal misdemeanor; andVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00203Fmt 0610Sfmt 0610D:\NLRB\325.020APPS10PsN: APPS10
 204DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2. That you, Jack Seddon, are not a registeredbusiness agent, as required by Chapter 447 of the
Florida statutes, also a second degree criminal
misdemeanor.While the State of Florida also advised us that asa result of these violations of Florida law, we
have no obligation to deal with you or your orga-
nization until you are in compliance with these re-
quirements, please state your positions on these
matters and how you intend to comply.Once again it appears that the cavalier attitudeevidenced by the union in non-complying with the
law may adversely affect our residents, our em-
ployees and our business. I sincerely hope this
does not continue.The complaint alleged that the posting of this letterviolated Section 8(a)(1) of the Act. The judge rec-
ommended dismissal of this allegation, finding no evi-
dence that representations made in the letter were
false, that the letter was posted for the purpose of un-
dermining negotiations or the Union™s bargaining sta-
tus, or that it actually had that effect. We find merit
in the General Counsel™s exceptions on this point.Regardless of what officials of the State of Floridamay have told the Respondent, the Board has long
held that an employer may not refuse to bargain with
a duly selected representative of its employees on the
grounds that the union has not secured a state license.
In the Matter of Eppinger & Russel Co., 56 NLRB1259, 1260 (1944) (Florida license requirement). In
Hill v. State of Fla, ex rel. Watson, 325 U.S. 538(1945), the Supreme Court held that union licensing
requirements were ‚‚repugnant to the National Labor
Relations Act ... [and] ... inconsistent with the

federally protected process of collective bargaining.™™
See also Thomas v. Collins, 323 U.S. 516 (1945)(Texas statute requiring registration of union organizer
contravenes First Amendment free-speech guaranty).
Moreover, the Supreme Court of Florida held in Statev. Smith, 123 So.2d 700, 703 (Fla. 1960), that the stat-ute referred to in the Respondent™s letter ‚‚applies only
to functions performed by business agents of labor
unions which have no relation to collective bargain-
ing.™™Not every misstatement of labor law to employeesis an unfair labor practice. In this instance, however,
the letter posted by the Respondent on the bulletin
board conveyed the impression both that the Union
had engaged in criminal misconduct and that this mis-
conduct raised significant doubts about the Respond-
ent™s obligation to bargain with the Union. In finding
no violation of Section 8(a)(1), the judge mistakenly
relied on the absence of proof of antiunion motivation
for the Respondent™s posting of the letter, or of an ac-
tual antiunion impact on employees from this posting.The test of legality here does not require such proof.The test is an objective one; i.e., would the letter™s
posting reasonably tend to interfere with, restrain, or
coerce employees in the exercise of their statutory
rights, specifically including the right to bargain col-
lectively through a representative of their own choos-
ing. We find that statements suggesting to unit em-
ployees that their representative had engaged in crimi-
nal conduct and that the Respondent had no obligation
to bargain would reasonably tend to undermine their
confidence in and support for the Union. This is so re-
gardless of whether, as here, the Respondent continued
to negotiate with the Union after it posted the letter.
Based on all of the circumstances, we find that the
posting of this letter violated Section 8(a)(1) of theAct.3. At about the same time as the unlawful letterposting, bargaining unit employee Judy Sanford began
to solicit unit employees to sign a petition stating that:
‚‚We, the employees of Hillhaven do not wish to be
represented by Mr. Seddon so here we petition.™™ The
judge found that the unit at this time consisted of 69
employees. On July 24, Sanford presented an em-
ployee petition with 36 signatures to Leo Redding, the
Respondent™s administrator. On July 25, Sanford sub-
mitted two more petitions with six additional signa-
tures. On July 28, she submitted a petition combining
all the signatures.On August 15, the Respondent referred to the decer-tification petition as justification for withdrawal of its
bargaining proposals. Then, by letter dated September
7, the Respondent withdrew recognition from the
Union ‚‚based on objective considerations your Union
does not represent a majority of employees in the cer-
tified unit.™™ Later in the year, the Respondent refused
a request to meet with the Union about grievances re-
lating to unit employees. It also unilaterally notified
unit employees that their medical and dental insurance
premiums would increase.On expiration of the certification year and in the ab-sence of a collective-bargaining agreement, an incum-
bent union is still presumed to enjoy majority support
among unit employees whom it represents. An em-
ployer may rebut this presumption and withdraw from
the bargaining relationship if it can show either that
the union in fact no longer has the support of a major-
ity of the unit employees, or that the employer has a
reasonably based doubt, based on objective consider-
ations, as to the union™s continued majority status.
NLRB v. Curtin Matheson Scientific, 494 U.S. 775,778 (1990). Any such doubt, however, must be raised
in a context free of unfair labor practices of the sort
likely, under all the circumstances, to affect the
union™s status, cause employee disaffection, or improp-
erly affect the bargaining relationship itself. E.g., Pitts-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00204Fmt 0610Sfmt 0610D:\NLRB\325.020APPS10PsN: APPS10
 205HILLHAVEN REHABILITATION CENTER7The record indicates that Sanford might have begun circulatingher petition 2 days before the letter posting, but a majority of the
unit employees had not signed the letter until July 24, when Sanford
first presented her petition to the Respondent.burgh & New England Trucking Co., 249 NLRB 833,836 (1980).Not every unfair labor practice will taint evidence ofa union™s subsequent loss of majority support. In cases
involving unfair labor practices other than a general re-
fusal to recognize and bargain, there must be specific
proof of a causal relationship between the unfair labor
practice and the ensuing events indicating a loss of
support. Williams Enterprises, 312 NLRB 937, 939(1993), enfd. 50 F.3d 1280 (4th Cir. 1995). In this re-
gard, the Board considers several evidentiary factors:(1) The length of time between the unfair laborpractices and the withdrawal of recognition; (2)
the nature of the illegal acts, including the possi-
bility of a detrimental or lasting effect on employ-
ees; (3) any possible tendency to cause employee
disaffection from the union; and (4) the effect of
the unlawful conduct on employee morale, organi-
zational activities, and membership in the Union.
[Citing Master Slack Corp., 271 NLRB 78, 84(1984).]As previously discussed, the judge found that theposting of the Respondent™s letter on July 19 was not
an unfair labor practice. We have reversed this finding.
He further stated that even if he had found the posting
to be unlawful, he would not have found that it con-
tributed to employee dissatisfaction expressed in the
decertification petition. We reverse on this point as
well. Applying Master Slack, supra, we find a strongcausal connection between the Respondent™s unlawful
posting of the letter on July 19 and the petition.In regard to timing, the record shows that employeeSanford first submitted the petition to the Respondent
just 5 days after this unfair labor practice.7See PirelliCable Corp., 323 NLRB No. 169, slip op. at p. 2 (June18, 1997) (only 2 months between unlawful act and
employees™ signing of employee petition). As for the
nature of the violation, its tendency to undermine the
Union, and its overall effect on employee morale, we
have already expressed the view that the posting di-
rectly undercut the Union in the eyes of the unit em-
ployees by denying the very essence of its representa-
tive role. As in Williams Enterprises, supra, 312NLRB at 940, where the employer stated that it would
remain nonunion, ‚‚such a message does not just entail
some discrete aspect of unionization ... [i]t strikes at

the heart of the relationship between employees and
the Union.™™ Furthermore, the suggestion that the
Union had engaged in criminal conduct would reason-
ably tend to discourage employees from continued as-
sociation with it. Finally, the judge failed to note thatat the time of the letter™s posting, the Respondent™sseveral preelection unfair labor practices remained
unremedied. In these circumstances, the suggestion that
the Respondent no longer had an obligation to bargain
would reasonably threaten the possible resumption of
unlawful retaliation against those who persisted in sup-
porting the Union.In sum, we find that unlawful posting of the Re-spondent™s letter would reasonably tend to encourage
unit employees to sign the decertification petition in
order to disassociate themselves from the Union and to
avoid possible retaliation from the Respondent. Evi-
dence that Sanford herself initiated the petition effort
for reasons other than the Respondent™s unfair labor
practices, or that these reasons may also have influ-
enced other employees who signed the petition does
not negate the factors supporting the finding of a caus-
al relationship between the Respondent™s unlawful con-
duct and the employees™ expression of dissafection.
See Williams Enterprises, supra at 940. We, therefore,find that the unlawful letter posting, as well as the
other unremedied unfair labor practices, tainted the de-
certification petition. Consequently, the Respondent
was precluded from relying on a petition resulting at
least in part from its own unfair labor practices. Its
withdrawal from bargaining, withdrawal of recognition,
and subsequent unilateral changes and refusal to dis-
cuss employee grievances with the Union violated Sec-
tion 8(a)(5) and (1) of the Act.ORDERThe National Labor Relations Board orders that theRespondent, Hillhaven Rehabilitation Center, Cape
Coral, Florida, its officers, agents, successors, and as-
signs, shall1. Cease and desist from
(a) Discharging or disciplining employees becauseof their union sentiments or activities.(b) Imposing more onerous working conditions onemployees because of their union sentiments or activ-
ity or for having given testimony under the Act.(c) Engaging in surveillance of the union activitiesof employees.(d) Announcing the implementation of a dental planexclusively for nonunion employees.(e) Soliciting employees to wear antiunion buttons.
(f) Threatening employees with additional trainingand increased scrutiny of their work because of their
union activity.(g) Threatening to change the lunchtimes of employ-ees because of their union activity.(h) Threatening to reduce the work hours of employ-ees because of their union activity.(i) Telling employees that the employee of themonth award would be withdrawn because of their
union activity.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00205Fmt 0610Sfmt 0610D:\NLRB\325.020APPS10PsN: APPS10
 206DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™(j) Telling unit employees they have no right tounion representation.(k) Telling employees that they will not get a wageincrease because they selected union representation.(l) Posting a letter stating that because of theUnion™s noncompliance with state registration require-
ments, it had no obligation to bargain with the Union.(m) Withdrawing and withholding recognition fromand refusing to bargain with the Union.(n) Failing and refusing to bargain by unilaterally,without notice to or negotiating with the Union, in-
creasing employee health insurance premiums.(o) Failing and refusing to bargain in good faithwith the Union by failing and refusing to meet with
the Union over employee grievances.(p) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerto Cynthia Magnus and Kimberly Stanton full rein-
statement to their former jobs or, if those jobs no
longer exist, to substantially equivalent positions, with-
out prejudice to their seniority or any other rights or
privileges previously enjoyed.(b) Make Cynthia Magnus and Kimberly Stantonwhole for any loss of earnings and other benefits suf-
fered as a result of the discrimination against them, in
the manner set forth in the remedy section of the deci-
sion.(c) Within 14 days from the date of this Order, re-move from its files any reference to the discharges of
Cynthia Magnus and Kimberly Stanton, and within 3
days thereafter notify the employees in writing that this
has been done and that the discharges will not be used
against them in any way.(d) Within 14 days from the date of this Order, re-move from its files any reference to the disciplinary
action taken against Hector Rodriguez, and within 3
days thereafter notify the employee in writing that this
has been done and that this disciplinary action will not
be used against him, in any way.(e) On request, bargain with the Union as the exclu-sive representative of employees in the following ap-
propriate unit concerning terms and conditions of em-
ployment and, if any understanding is reached, embody
the understanding in a signed agreement:All full-time and regular part-time certified nurs-ing assistants, dietary aides, housekeepers, activi-
ties aide, cooks, maintenance assistant, medical
records clerk, scheduling/supply purchasing clerk,
data entry clerk, floor person, restorative aides,
ward clerk, laundry employees, physical therapy
aides and occupational therapy aides employed by
the Employer at its Cape Coral, Florida, facility;excluding all licensed practical nurses, the recep-tionist, the accounts payable clerk, pool employ-
ees, professional employees, guards and super-
visors as defined in the Act.(f) On request, rescind the unilateral changes interms and conditions of employment found unlawful in
the Board™s decision and make whole any unit employ-
ees who have been detrimentally affected by the Em-
ployer™s unlawful unilateral action, in the manner set
forth in Ogle Protection Service, 183 NLRB 682(1970), enfd. 444 F.2d 502 (6th Cir. 1971), with inter-
est as prescribed in New Horizons for the Retarded,283 NLRB 1173 (1987).(g) On request, meet with the Union for the purposeof discussing grievances relating to unit employees.(h) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(i) Within 14 days after service by the Region, postat its operations in Cape Coral, Florida, copies of the
attached notice marked ‚‚Appendix.™™8Copies of thenotice, on forms provided by the Regional Director for
Region 12, after being signed by the Respondent™s au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since November 9, 1993.(j) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.MEMBERHIGGINS, dissenting in part.1. Contrary to the majority, I would find that ChargeNurse Cynthia Magnus was a supervisor, and con-
sequently, that her discharge for engaging in union ac-
tivity did not violate the Act.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00206Fmt 0610Sfmt 0610D:\NLRB\325.020APPS10PsN: APPS10
 207HILLHAVEN REHABILITATION CENTERThe administrative law judge found that, consistentwith the authority and responsibilities set out in their
job descriptions, the charge nurse licensed practical
nurses (LPNs) exercise overall authority on their nurs-
ing stations, including assignment of certified nursing
assistants (CNAs) whom they supervised to patient
rooms, and making adjustments to these assignments.
The judge also found that between the hours of 5 p.m.
and 9 a.m., the charge nurses are the highest ranking
employees at the facility. Although higher management
was available by telephone through an ‚‚on call™™ sys-
tem, the charge nurses do all of the immediate assign-
ment and direction of work during their hours of re-
sponsibility.The judge further found that the charge nurses couldrequest or authorize that the CNAs work overtime (but
not require it), and that all of the charge nurses, in-
cluding Magnus, had exercised this authority. The
charge nurses prepare evaluations of the CNAs whom
they supervise, which are used (although not always
strictly according to a prescribed point system) to de-
termine raises or promotions. The charge nurses, in-
cluding Magnus, had the authority to and did make out
disciplinary forms on their supervisees. The record
shows that in at least two instances, employees who
Magnus had recommended be terminated, were termi-
nated.Based on all of the above, it is clear that the chargenurses, including Magnus, have the authority to, and
indeed do, carry out numerous supervisory functions. I,
therefore, find that Magnus was a supervisor, and, ac-
cordingly, that her discharge did not violate the act.2. In agreement with the judge, and for the reasonsgiven by him, I would find that the Respondent™s post-
ing on the employee bulletin board of a July 19, 1995
letter to the Union did not violate the Act. I further
agree with the judge that the record does not support
a finding that this letter was the cause of employee
disaffection for the Union, or that it tainted the decerti-
fication petitions relied on to support the Respondent™s
good faith doubt of the Union™s majority status. Ac-
cordingly, I would not find that the Respondent™s with-drawal of outstanding contract proposals and with-
drawal of recognition violated the Act.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
discharge or discipline employees be-cause of their union sentiments or activities.WEWILLNOT
impose more onerous working condi-tions on employees because of their union sentiments
or activity or for having given testimony under the
Act.WEWILLNOT
engage in surveillance of the unionactivities of employees.WEWILLNOT
announce the implementation of adental plan exclusively for nonunion employees.WEWILLNOT
solicit employees to wear antiunionbuttons.WEWILLNOT
threaten employees with additionaltraining and increased scrutiny of their work because
of their union activity.WEWILLNOT
threaten to change the lunchtimes ofemployees because of their union activity.WEWILLNOT
threaten to reduce the work hours ofemployees because of their union activity.WEWILLNOT
tell employees that the employee ofthe month award will be withdrawn because of their
union activity.WEWILLNOT
tell employees that they have no rightto union representation.WEWILLNOT
tell employees that they will not geta wage increase because they selected union represen-
tation.WEWILLNOT
post a letter stating that because ofthe Union™s noncompliance with state registration re-
quirements, we have no obligation to bargain with the
Union.WEWILLNOT
withdraw and withhold recognitionfrom and refuse to bargain with the United Nurses of
Florida/United Health Care Employees, affiliated with
Federation of Physicians and Dentists, NUHHCE,
AFSCME, AFLŒCIO as the exclusive collective-bar-
gaining representative of the following appropriate
unit:All full-time and regular part-time certified nurs-ing assistants, dietary aides, housekeepers, activi-
ties aide, cooks, maintenance assistant, medical
records clerk, scheduling/supply purchasing clerk,
data entry clerk, floor person, restorative aides,
ward clerk, laundry employees, physical therapy
aides and occupational therapy aides employed by
us at our Cape Coral, Florida, facility; excluding
all licensed practical nurses, the receptionist, the
accounts payable clerk, pool employees, profes-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00207Fmt 0610Sfmt 0610D:\NLRB\325.020APPS10PsN: APPS10
 208DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
sional employees, guards and supervisors as de-fined in the Act.WEWILLNOT
fail and refuse to bargain in goodfaith with the Union as the exclusive bargaining agent
of our employees in the above appropriate unit by fail-
ing and refusing to meet with the Union over em-
ployee grievances.WEWILLNOT
fail and refuse to bargain in goodfaith with the Union as the exclusive bargaining of the
unit employees by unilaterally increasing their health
insurance premiums.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce employees in the exercise of
the rights under Section 7 of the Act.WEWILL
, within 14 days from the date of theBoard™s Order, offer Cynthia Magnus and Kimberly
Stanton full reinstatement to their former jobs or, if
such jobs no longer exists, to a substantially equivalent
position, without prejudice to their seniority or any
other rights or privileges previously enjoyed.WEWILL
make Cynthia Magnus and Kimberly Stan-ton whole for any loss of earnings and other benefits
resulting from their discharge, less any net interim
earnings, plus interest.WEWILL
, within 14 days from the date of theBoard™s Order, remove from our files any reference to
the discharges of Cynthia Magnus and Kimberly Stan-
ton, and WEWILL
, within 3 days thereafter, notify eachof them in writing that this has been done and that the
discharges will not be used against them. in any way.WEWILL
, within 14 days from the date of theBoard™s Order, remove from our files any reference to
the disciplinary action taken against Hector Rodriguez,
and WEWILL
, within 3 days thereafter, notify him inwriting that this has been done and that the discharge
will not be used against him in any way.WEWILL
rescind the unilateral changes in terms andconditions of employment found unlawful in the
Board™s decision and make whole any unit employees
who have been detrimentally affected by our unlawful
unilateral action, with interest as provided in the
Board™s decision.WEWILL
, on request, bargain with the UnitedNurses of Florida/United Health Care Employees, af-
filiated with Federation of Physicians and Dentists,
NUHHCE, AFSCME, AFLŒCIO as the exclusive col-
lective-bargaining representative of the above-de-
scribed appropriate unit concerning terms and condi-
tions of employment and, if an understanding is
reached, embody the understanding in a signed agree-
ment.WEWILL
, on request, meet with the Union for thepurpose of discussing grievances relating to unit em-
ployees.HILLHAVENREHABILITATIONCENTEREvelyn Korschgen, Esq., for the General Counsel.J. Steve Warren, Esq., of Greenville, South Carolina, for theRespondent.Jack Seddon, Esq., of Tallahassee, Florida, for the ChargingParty.DECISIONSTATEMENTOFTHE
CASEPETERE. DONNELLY, Administrative Law Judge. Uponcharges filed by United Nurses of Florida/United Health Care
Employees, affiliated with Federation of Physicians and Den-
tists, NUHHCE, AFSCME, AFLŒCIO (the Union or the
Charging Party), a complaint and, subsequently, a series of
amended complaints were issued alleging that Hillhaven Re-
habilitation Center (the Employer or Respondent), engaged in
various misconduct set out in the various complaints and
amended complaints, constituting interference with the orga-
nizational rights of employees in violation of Section 8(a)(1)
of the Act. Further, that Respondent violated Section 8(a)(3)
and (4) of the Act by engaging in various discriminatory
conduct against its employees, including the discharges of
employees Cynthia Magnus, Kimberly Stanton, and Jill
U™Ren.It is further alleged that Respondent violated Section8(a)(5) of the Act by refusing to meet and bargain with the
Union and by withdrawing recognition from the Union; by
failing and refusing to meet with the Union concerning em-
ployee grievances; and by announcing increases in employee
insurance premiums without offering the Union an oppor-
tunity to bargain thereon.Pursuant to notice, a hearing was held before me on Feb-ruary 5, 6, and 7, March 25Œ28, April 29Œ30, and May 1,
all in 1996. Briefs have been timely filed by the General
Counsel and Respondent, which have been duly considered.FINDINGSOF
FACTI. RESPONDENT™SBUSINESS
Respondent is, a Delaware corporation, operating a nursinghome facility in Cape Coral, Florida. During the past cal-
endar year in the conduct of its business operations, Re-
spondent derived gross revenues in excess of $250,000 and
purchased and received at its Cape Coral, Florida facility
goods valued in excess of $10,000 directly from points out-
side the State of Florida. The complaints allege, the answers
admit, and I find that Respondent is an employer engaged in
commerce within the meaning of Section 2(6) and (7) of the
Act.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00208Fmt 0610Sfmt 0610D:\NLRB\325.020APPS10PsN: APPS10
 209HILLHAVEN REHABILITATION CENTER1There is conflicting testimony regarding some of the allegationsof the complaint. In resolving these conflicts, I have taken into con-
sideration the apparent interests of the witnesses. In addition, I have
considered the inherent probabilities; the probabilities in light of
other events; corroboration or lack of it; and consistencies or incon-
sistencies within the testimony of each witness and between the tes-
timony of each and that of other witnesses with similar apparent in-
terests. In evaluating the testimony of each witness, I rely specifi-
cally upon their demeanor and make my findings accordingly. And
while apart from considerations of demeanor, I have taken into ac-
count the above-noted credibility considerations, my failure to detail
each of these is not to be deemed a failure on my part to have fully
considered it. Bishop & Malco, Inc., 159 NLRB 1159, 1161 (1966).2All dates refer to 1994 unless otherwise indicated.3There are other charge nurses who operate under the supervisionof the unit charge nurse, such as ‚‚team,™™ ‚‚medications,™™ or ‚‚treat-
ment™™ charge nurses, depending on their duties. Their status is not
in issue. The term ‚‚charge nurse™™ as used herein refers to
unit/station charge nurses.II. LABORORGANIZATION
The complaints allege, the answers admit, and I find thatthe Union is a labor organization within the meaning of Sec-
tion 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. Facts11. Respondent™s operationsHillhaven Rehabilitation Center is a 120-bed rehabilitationcenter and nursing home located in Cape Coral, Florida,
where it provides short-term and long-term patient care.The facility is generally divided into two wings or nursingstations. station I provides skilled care for some 40 patients,
and station II provides intermediate care for about 40 pa-
tients.General supervision of the entire facility resides in the ad-ministrator. Next in the hierarchy is the director of nursing
(DON) who reports to the administrator and an assistant di-
rector of nursing (ADON) who reports to the DON. The ad-
ministration also includes a staff development coordinator(SDC) who is responsible for new employee orientation and
staff development and training.Both stations I and II operate under the supervision of acharge nurse for each shift. There are three shifts, the day
shift (7 a.m. to 3 p.m.), the evening shift (3 to 11 p.m.), and
the night shift (11 p.m. to 7 a.m.).The assignment of the unit charge nurses for the variousshifts is made by the DON.2. Collective-bargaining historyA petition for an election was filed on January 27, 1994.2Thereafter, a representation hearing was held on February 18,19, and 25, 1994. A Decision and Direction of Election
issued on May 12, 1994, and an election was held on June
8, 1994, which the Union won. No objections to the election
were filed and the Union was certified on June 21, 1994, as
the collective-bargaining representative for a unit consisting
of:All full-time and regular part-time certified nursingassistants, dietary aides, housekeepers, activities aide,
cooks, maintenance assistant, medical records clerk,
scheduling/supply purchasing clerk, data entry clerk,
floor person, restorative aides, ward clerk, laundry em-
ployees, physical therapy aides and occupational ther-
apy aides employed by the Employer at its Cape Coral,Florida, facility; excluding all licensed practical nurses,the receptionist, the accounts payable clerk, pool em-
ployees, professional employees, guards and supervisors
as defined in the Act.Negotiations began about August 5. More than a year lateron about August 16, 1995, the Respondent withdrew its con-
tract proposals and on September 7, 1995, withdrew recogni-
tion from the Union based on what it alleged to be a good-
faith doubt that the Union represented a majority of the Re-
spondent™s employees in an appropriate unit based on an em-
ployee petition which the Respondent contends supported its
good-faith doubt.3. Alleged charge nurse supervisory status anddischarge of Cynthia Magnusa. FactsThe record discloses that Magnus was employed by Re-spondent on March 20, 1989, as a licensed practical nurse
(LPN).Magnus as well as other LPNs and some registered nursesworked as unit/station charge nurses.3These nurses were re-sponsible for the overall supervision of stations I and II on
their shifts. There was one charge nurse for each of the three
shifts on both stations.As noted above, the assignment of charge nurses is madeby the DON. A schedule of those assignments is issued by
the nursing office. It is distributed by the scheduling clerk.
This schedule shows the designated charge nurse for each
shift on stations I and II as well as the certified nursing as-
sistants (CNAs) assigned by shift and station. There are some
five to eight CNAs on each station for the day and afternoon
shifts and about three to four CNAs on the night shift. Theyperform most of the direct patient care.From the end of the normal workday at 5 p.m. until 9 a.m.the following morning, the charge nurses are the highest
ranking employees at the facility, although Respondent has
an ‚‚on call™™ system rotated between the ADON, special unit
coordinator (SUC) and the SDC, whereby higher authority
can be consulted by the unit charge nurse by telephone.The job description for CNAs provides that they report tothe charge nurse. The job descriptions for LPNs, signed by
Magnus on March 20, 1989, provides, in pertinent part:RESPONSIBLE FOR:All nursing and personnel on unit and managementof all patient care during tour of duty.1. Responsible for the supervision of the total nurs-ing unit (beds) during their tour of duty.2. Supervises, teaches and counsels all the nursingpersonnel providing care to patients on unit.3. Makes daily rounds to each patient to evaluate pa-tient needs and effectiveness of nursing care provided.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00209Fmt 0610Sfmt 0610D:\NLRB\325.020APPS10PsN: APPS10
 210DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4. Makes all nursing assignments for assigned staffconsistent with their education, preparation and experi-
ence.....MANAGEMENT1. Prepares written job performance evaluations. Theevaluations prepared by the charge nurse are relied
upon for transfers, assignments and/or terminations.2. Has authority to discipline employees and/or to ef-fectively recommend disciplinary actions.3. Has responsibility to recommend terminations.Such recommendation should be submitted in writing to
the Director of Nursing Services.4. Has authority to call in nursing personnel whennecessary to insure adequate staffing.5. Has authority to assign lunch and coffee breaks.The assignment of a CNA to a block of patient rooms ismade mostly by the charge nurse on a rotational basis.During the shifts, the charge nurse has the responsibilityof supervising the patient care activities of the CNAs and has
the authority to take corrective action when necessary. The
charge nurse may also adjust room assignments based upon
patient needs during the shift. CNAs are required to maintain
and initial ‚‚Alternative Flow Sheets™™ indicating that the pa-
tient care tasks thereon have been performed. The charge
nurse is responsible for initialing the alternative flow sheets
to verify that the tasks were actually performed.The charge nurse has the responsibility of resolving transi-tional patient care problems from the prior shift. The charge
nurse performs other administrative tasks, including the tak-
ing of physicians™ orders, making patient progress notes, and
ordering medications from pharmacies.At the beginning of each shift, the charge nurse preparesand posts a daily group assignment sheet wherein CNAs are
assigned their duties for the day on the shift, including the
specific patient rooms for which they will be responsible.
The unit charge nurse also assigns breaks and lunchtimes for
each of the CNAs.As to the matter of timecards, this is the responsibility ofthe unit charge nurse and when errors are made to a time-
card, to sign an ‚‚Explanation of Error™™ form correcting the
error and, without more, the error is corrected at the nursing
office.The unit charge nurse also verifies the hours worked bythe CNAs by signing a certification sign-in sheet at the end
of each shift.With respect to calling in replacements for absent CNAs,it appears that at least in recent years, since the arrival of
DON Denise Kay, it has been necessary to first obtain au-
thorization from the nursing office or, after normal work
hours, from the on-call supervisor.Schedules made up in the nursing office by the DON con-tain a sentence reading: ‚‚Please don™t replace call-offs with-
out prior approval from on-call nurse.™™ Kay, however, testi-
fied that more senior unit charge nurses had the authority to
call in replacement CNAs without consulting anyone. In thisregard, I conclude that apart from whatever authority to call
in replacement CNAs other charge nurses had, Magnus un-
derstood and exercised only the authority to call in replace-
ment CNAs after obtaining authority from the nursing office
or on-call nurse to do so.Once having obtained that authority, it appears that Mag-nus, as well as other unit CNs, would consult the 2-week
schedule to determine who was off that day and would then
utilize the ‚‚call-in box™™ containing telephone numbers for
all employees and would go to the first name among those
scheduled to be off and ask that person to come in. If that
person declined, the charge nurse went to the next in order
until a replacement was obtained.It appears that CNAs could not be ordered by the chargenurse to work overtime, and there is conflicting testimony
about whether charge nurses, without prior approval, could
even request or authorize overtime for CNAs. Magnus testi-
fied that she did not have such authority and Denise Kay,
DON, whose testimony I found more convincing in this re-
gard, testified that all the charge nurses, including Magnus,
had exercised such authority.It is undisputed that charge nurses were responsible formaking out written evaluations for the CNAs they super-
vised. The written evaluations provided for grading with a
numerical performance level or points for each of the 24 cat-
egories evaluated. Magnus testified that while she made out
the evaluations, she did not discuss them with the CNAs
evaluated and simply turned them into the nursing office.
She did not recommend raises or promotions based on the
evaluations and was not aware what raises, if any, werebased on the evaluations.Kay testified that wage increases for CNAs were based onapplying a formula to the total points. However, Magnus tes-
tified that she was never asked to apply the formula, and
those evaluations in evidence do not support the conclusion
that the application of the formula uniformly produced the
same level of wage increases.With respect to employee discipline, it appears that chargenurses have the authority to issue disciplinary action notices
to those CNAs under their supervision without prior con-
sultation with any higher authority. Magnus™s written self-
evaluations suggest that she was aware that she had this au-
thority and that she exercised it as necessary.Magnus concedes that on her own authority, she made outdisciplinary forms to report employee misconduct to the
nursing office. However, she did not discuss it with the em-
ployee but simply recorded it and then turned the disciplinary
form into the nursing office. She was not consulted thereafter
or advised what, if any, disciplinary action was taken al-
though it appears that she had recommended the termination
of some employees and, at least in two instances, those em-
ployees had been terminated. The record is insufficient to de-
termine whatever impact Magnus™s recommendation may
have had on the decision to discharge.b. Discussion and analysisThe record establishes that the charge nurses, includingMagnus, exercised overall supervisory authority on their
nursing stations on each of three shifts and directed the activ-
ity of all the CNAs employed on that shift in discharging pa-
tient care responsibilities.At times, mostly on the afternoon and night shifts, chargenurses were the highest management authority at the facility.The authority of the charge nurses set out in writing in theLPN job description noted above appears to provide for the
exercise of substantial authority by LPNs, including the
charge nurse responsibilities as set out therein.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00210Fmt 0610Sfmt 0610D:\NLRB\325.020APPS10PsN: APPS10
 211HILLHAVEN REHABILITATION CENTER4Board Member Cohen dissented from this conclusion and wouldfind that such assignment and direction of subordinates by charge
nurses did establish supervisory status. In his dissent, he states:Before beginning my analysis, it is instructive to reflect uponthe legal context in which this issue arises. In NLRB v. HealthCare & Retirement Corp., 114 S. Ct. 1778 (1994), the Boardcontended that certain charge nurses were not supervisors. The
Board did not challenge the proposition that the nurses exercised
powers under Section 2(11), and the Board did not argue that
the nurses lacked independent judgment in this regard. Rather,
the Board maintained that the exercise of the power was in the
interest of the patient, and not in the interest of the employer.The Supreme Court rejected the argument. As the Court point-ed out, ‚‚patient care is the business of a nursing home and it
follows that attending the needs of the nursing home patients,
who are the employer™s customers, is in the interest of the em-
ployer.™™Thus, the Board was unsuccessful in its effort to manipulate thephrase ‚‚in the interest of the employer.™™ My colleagues, undaunted,
now seek to achieve the same result through a misinterpretation of
the phrase ‚‚independent judgment.™™ The effort is no more success-
ful.5While the General Counsel contends only for Magnus™s em-ployee status as an individual, there is nothing of substance in this
record to distinguish her duties from the duties of charge nurses gen-
erally, and my analysis of charge nurse duties generally applies to
Magnus individually.6There is no need to consider the discriminatory nature ofMagnus™s discharge since Respondent, in its answer, admits she was
discharged because of her union activities.7Kay did not testify concerning this allegation.The authority of the charge nurses extends to the assign-ment of CNAs to patient rooms and to make adjustments in
their assignments as necessary. The charge nurses have the
authority to take corrective action with respect to patient care
activity as warranted.Charge nurses are responsible for attesting in writing, eachday, that the CNAs have performed their assigned duties as
set out in the ‚‚Alternative Flow Sheets.™™While it appears that charge nurses are presently requiredto contact ‚‚on-call™™ authority before replacing absentees,
they are responsible for selecting and contacting replace-
ments. Charge nurses also authorize overtime when necessary
to cover the work.In addition, as set out above in greater detail, the chargenurses issue written evaluations and issue, on their own au-
thority, written disciplinary actions.The exercise of authority set out above seems to suggestthat charge nurses exercise supervisory authority. However,
based on outstanding Board precedent, which I am con-
strained to follow, while the Board might concede that these
charge nurses assign and direct the activities of CNA em-
ployees, it would nevertheless conclude that the assignment
and direction was ‚‚routine™™ and did not involve the use of
‚‚independent judgment™™ contemplated by the Act. Provi-dence Hospital, 320 NLRB 717 (1996).4Again, in Washington Nursing Home, 321 NLRB 366 fn.4 (1996), on facts much the same as those in the instant case,
the Board, in affirming Administrative Law Judge Michael
O. Miller, reiterated its position, holding, in a footnote re-
sponse to Member Cohen™s dissent:After reviewing this proceeding in light of NLRB v.Health Care & Retirement Corp. of America, supra, andour recent decision in Ten Broeck Commons, 320NLRB [806] (1966), we are satisfied that the judge
properly found that alleged discriminatees Kristal Sue
Mays and Ramona G. Walter were statutory employees
while working as charge nurses at the Respondent™s
nursing home. Contrary to our dissenting colleague, we
agree with the judge that the charge nurses™ roles in as-
signing and directing the work of the Respondent™s cer-tified nurses aides (CNAs) does not constitute super-visory authority. The evidence establishes that, as in
Ten Broeck Commons, supra, the CNAs™ duties are re-petitive and require little skills. Thus, we conclude that
the assignment and direction the charge nurse gives
these employees does not involve the exercise of inde-
pendent judgment. Their authority to decide when aides
can take their breaks, to permit aides to leave early, to
authorize overtime pay, to send home aides who are
impaired by substance abuse, and to request that em-
ployees work additional shifts also is routine in nature.
Additionally, we stress, as did the judge, that there is
no showing that the verbal and written disciplinary
warnings the charge nurses issue independently result in
adverse action to the CNA without further review by
higher authority.It is necessary therefore to evaluate the nature of the as-signment and direction exercised by the charge nurses in the
instant case.5Based on the relevant considerations recitedabove, I find that the authority set out by the Board in the
cases cited above, when applied to the instant case, requires
me to conclude, based on that precedent, that the assignment
and direction of CNAs exercised by the charge nurses do not
involve the exercise of independent judgment and that LPN
Charge Nurse Magnus is an employee and not a supervisor
within the meaning of Section 2(11) of the Act.64. Surveillance allegationsa. FactsSome employees, specifically CNAs Jill U™Ren, RichardSmith, Kathy Mullins, and Cheryl Rogers testified that for
about 2 weeks prior to the election on June 8, Redding and
Kay were frequently present at the rear of the facility, in the
vicinity of the timeclock, at those times when the shifts were
changing. Further, that this had not previously been the case
nor did the practice continue after the election. It is conceded
that the security guards, usually one at a time, patrolled the
facility during the week prior to the election and on election
day and not thereafter. These facts are essentially undisputed.In this regard, Redding did not deny his appearances andtestified that it was his practice from the time he was em-
ployed by Respondent to stand near the rear of the facilities
where he worked for the purposes of greeting employees as
they came to work.7Security guards were hired as a re-sponse to complaints from the families of the patients who
had been handbilled at the facility and to ensure the security
of the building and the employees.b. Analysis and conclusionsHaving reviewed the entire record concerning this allega-tion, I am persuaded that there was a marked increase in theVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00211Fmt 0610Sfmt 0610D:\NLRB\325.020APPS10PsN: APPS10
 212DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8Rodriguez testified that Redding said basically the same thing toboth himself and Wright in a conversation during the week of Feb-
ruary 28.appearance of management officials in the timeclock areas inthe weeks preceding the election, and I am not convinced by
Redding™s testimony that he routinely attended shift changes,
at least not with this degree of frequency. Nor am I per-
suaded by the unsupported testimony of Redding that the hir-
ing of plant guards was a bona fide response to either com-
plaints by patients™ families or to handbilling at the facility.In short, I conclude that Respondent, by the increasedpresence of management officials at shift changes and the
hiring of security guards engaged in an unlawful surveillance
of employees to discourage support for the Union.5. Announcement of a dental plana. FactsIt is undisputed that Respondent announced to employeesin May 1994, by a posting and by a notice with their pay-
checks, that a dental plan was to be implemented for all eli-
gible nonunion employees at the Hillhaven facility to become
effective June 1.b. Analysis and conclusionsIn my opinion, the coercive effect of this announcementis apparent, coming as it did at a crucial time in the organi-
zational effort shortly before the election on June 8. This
plan was a benefit available only to nonunion employees.
Since it was not available to union employees, the announce-
ment of this benefit was an inducement to refrain from sup-
porting or to withdraw support from the Union. It is not clear
whether the term ‚‚nonunion™™ employees was intended to
exclude the entire voting unit or only those within the unit
supporting the Union but, in any event, this announcement,
immediately preceding the election, unlawfully interfered
with the right of unit employees to select union representa-
tion.6. Solicitation to wear antiunion buttonsa. FactsGlenda Gregory, a laundry worker, testified that prior tothe election on June 8, she was approached by Kay while she
was working. Kay asked her if she would like a ‚‚Vote No™™
button. Gregory declined, whereupon Kay ‚‚just looked™™ and
went on.Kimberly Stanton, a CNA, testified that she also was ap-proached by Kay about a week before her discharge on May
31, and that Kay handed her a ‚‚Vote No™™ button. Stanton,
who was already wearing two union buttons, told her that
she did not want to wear it, whereupon Kay gave her a
‚‚dirty look.™™ Kay did not testify concerning these allega-
tions, and this testimony is not otherwise rebutted.Jill U™Ren, a CNA, testified that Redding approached heras she was working at her station some 2 or 3 weeks before
the election and asked her if she would wear a ‚‚Just Say
No™™ button. U™Ren replied that she did not think it was ap-
propriate for either side to wear buttons in the workplace.
While Redding denied offering any employee a union button,
he testified that he did distribute ‚‚Vote No™™ buttons, to
some 15 to 20 employees at their request. Having reviewed
the relevant testimony, I conclude that U™Ren™s recitation is
more credible.b. Analysis and conclusionsThe Board has held that it is unlawfully coercive for em-ployers to solicit employees to wear proemployer items on
the theory that such solicitation constitutes an effort by the
Employer to put pressure on employees to disclose their
union sentiments. The undisputed or credited testimony cited
above falls clearly within that prohibited type of solicitation
and violates Section 8(a)(1) of the Act. Lott™s Electric Co.,293 NLRB 297, 304 (1989).7. Housekeeping departmentŠthreats, coercion,anddiscrimination
a. FactsPursuant to the processing of the representation case, ahearing was held on Friday, February 25. In attendance at the
hearing were, among others, housekeeping employees Carol
Wright and Hector Rodriguez. Carol Wright, a housekeeping
employee since 1991, testified on behalf of the Union.
Rodriguez, although in attendance, did not testify. Wright
was off duty on the following weekend but when she re-
turned to work on Monday, February 28, Redding spoke to
her, saying that he would personally be inspecting her rooms
despite the fact that Wright™s supervisor was housekeeping
and Laundry Supervisor David Sims.8He criticized her fornot doing a proper job and told her that she needed to be
retrained. She asked Redding why this was necessary after
all these years and Redding replied that it had nothing to do
with her testimony at the hearing; that he had dealt with
unions with before and they did not scare him.During the following week, Redding watched her as sheworked on several occasions, checking for dirt with his fin-
ger, criticizing the way she mopped and telling her she
would have to be retrained. When Wright said that she
thought Redding was angry at her for testifying at the hear-
ing, he responded, ‚‚Yes, I™m not afraid of the Union.™™Redding testified that he was dissatisfied with the perform-ance of the housekeeping department and its supervisor,
Sims, and that he had received complaints about the house-
keeping department from other people. Also, that he did not
threaten any employee with retraining, but only offered re-
training to them as a way to improve their skills.b. Discussion and analysisThe timing of Redding™s statement and actions, coming asthey did on the heels of the representation hearing, as set out
above, suggest that they were prompted by the participation
or attendance of Wright and Rodriguez at the hearing. I notethat while Redding testified that he was motivated by the
housekeeping department™s poor performance, he took no
corrective action from the time he became administrator on
November 8, 1993, until immediately after the representation
case hearing and then took the unusual step, as administrator,
to intervene personally in the direction of work performed by
individual housekeeping department employees. In these cir-
cumstances, I conclude that Redding™s conduct in threateningVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00212Fmt 0610Sfmt 0610D:\NLRB\325.020APPS10PsN: APPS10
 213HILLHAVEN REHABILITATION CENTER9The allegation of an 8(a)(1) violation in par. 13(a) by ‚‚moreclosely scrutinizing their work™™ is essentially subsumed within the
‚‚monitoring™™ allegation of that paragraph.10The complaint (par. 13(a)) was amended at the hearing to allegea ‚‚threat™™ to change the time of scheduled lunchbreaks rather than
an actual ‚‚change™™ in the scheduled lunchbreaks.additional training, as well as monitoring the work of indi-vidual employees, violates Section 8(1) of the Act.98. Lunch breaksa. FactsWright also testified that she was told by Sims shortlyafter she had testified at the representation case hearing that
it would be necessary to change the time of the lunchbreaks
in the housekeeping department.10At the time, all the house-keeping employees took their lunchbreaks from noon to
12:30 p.m. The new schedule being advanced by Sims
changed the hours and Wright was scheduled from 12:15 to
12:45 p.m. Wright complained to Sims that the scheduling
was ridiculous, and Sims responded that Redding had told
him that it had to be done. It does not appear, however, that
the new schedule was implemented. Wright™s testimony
about the scheduled change in lunchbreaks for the house-
keeping department is substantially corroborated by
Rodriguez. Sims did not testify at the hearing.Redding testified that the proposed changes in lunchbreaktimes were designed to ensure that lunchtimes were being
taken when lunch was being served to patients, and work
could not be done on the floors at those times anyway, rather
than being taken at other times when lunch was not being
served to patients and housekeeping employees could work
on the floors. Theoretically, the new scheduling would in-
crease the time that housekeeping staff could work on the
floors.However, it is significant to note that there appears tohave been no previous effort to correct the problem and the
evidence is insufficient to show that the proposed changes in
lunchtimes would have produced the intended results.b. Discussion and analysisIn my opinion, and based on a review of the entire record,the proposed changes appear to have been a reaction by Red-
ding, accomplished through Sims, and motivated by the at-
tendance of Wright and Rodriguez at the representation hear-
ing, and I reject as insufficient the rationale offered by the
Respondent.9. Reduced hoursa. FactsHousekeeping employee Glenda Gregory was a laundryworker. She testified that Sims, at a meeting of all of the
housekeeping and laundry department employees held shortly
after the representation hearing in February 1994, advised
them that a schedule had been made up reducing their work
hours and that this was an administrative decision. Wright
and Rodriguez also testified to being told by Sims that a
scheduling decision had been made to reduce their work
hours. Redding testified that the scheduling changes werebeing proposed in order to provide better housekeeping andlaundry department coverage for the facility.b. Discussion and analysisHowever, as noted above, Sims did not testify at this hear-ing and the record is totally insufficient to show that any of
these proposed changes would have brought about the addi-
tional coverage that Redding testified was the objective. It is
undisputed that none of the proposed reductions in hours
were implemented. However, I do conclude that by threaten-
ing to reduce the working hours of employees, Respondent
was acting in a retaliatory fashion because of their having
engaged in union activities and, with respect to Wright and
Rodriguez, because of their having attended the representa-
tion case hearing.10. Withdrawing employees of the month awarda. FactsRodriguez testified that shortly after the representationcase hearing in February 1994, he was told by Sims that he
had been nominated for employee of the month for February.
This award provided a plaque normally posted at the facility
and a cash award of $25. It is undisputed that Rodriguez was
selected for the award and that the plaque for him was or-
dered and received. However, Rodriguez was not given the
money and the plaque was not posted. Rodriguez testified
that he was told by Sims that the plaque was not given to
him because Kay had expressed reservations to Redding
about giving the award to a union supporter. Kay did not tes-
tify about this matter and Sims, as noted above, did not tes-
tify at all.Redding testified that he made a decision to terminate the‚‚Employee of the Month™™ award because he felt that the
award singled out individual employees over other employ-
ees. He further testified that since the facility was being re-
furbished, there was no place to hang the plaque and further,
that he had discontinued the award in other nursing homes
where he had been the administrator.Redding testified that the award had been discontinued amonth earlier and that an employee named Coberly had been
selected but was not given an award plaque. However this
testimony is intrinsically suspect. It seems unlikely that a
program would have been discontinued and thereafter, at a
later date, another employee, Rodriguez, would be selected
for the award.b. Discussion and analysisI conclude that Rodriguez™ undisputed testimony that hewas told by Sims that he was being denied the award and
plaque because Kay had objected to the award being made
to a union adherent is sufficient to constitute an 8(a)(1) vio-
lation of the Act, regardless of whether or not discrimination
in fact actually occurred.11. Disciplinary actionŠRodrigueza. FactsAs noted above, Rodriguez attended the representationcase hearing involving the unit in this case. He testified that
he was not subpoenaed as a witness by either Respondent orVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00213Fmt 0610Sfmt 0610D:\NLRB\325.020APPS10PsN: APPS10
 214DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11While I conclude that Rodriguez was identified as a union sup-porter because of his attendance at the representation case hearing,
I do not conclude that his discrimination was for ‚‚giving testi-
mony™™ in violation of Sec. 8(a)(4) of the Act. In any event, such
a finding would add nothing to the remedy.12It does not appear that any of the unit employees had yet beenidentified to Respondent as shop stewards. Redding testified that he
first learned who the shop stewards were from Mullins, who identi-
fied herself as a shop steward, in about September or October 1994.
At about that time, he was also sent a union flier identifying the
shop stewards.13Edwards was not called as a witness.Union but attended to accompany his friends. He was insidethe hearing room only once and Respondent™s attorney ques-
tioned his presence. He responded that he had not come as
a witness. He left when the testimony began.About a week later, as set out above, both he and Wrightwere told by Redding that Redding would personally be
checking rooms for cleanliness and sometime later on May
17, Sims issued a written notice to Rodriguez critical of his
room cleaning and reciting that the family of a resident had
complained that a room had not been cleaned for 3 days.
Rodriguez refused to sign the disciplinary action.b. Discussion and analysisBased on this record, I am satisfied that Rodriguez was inattendance at the representation case hearing and that this
was an indication to Respondent that Rodriguez supported
the Union. The announcement by Administrator Redding that
he intended to personally inspect patient rooms, which I have
found violated Section 8(a)(1), was followed by the discipli-
nary action issued to Rodriguez in May.In my opinion, the special attention given to the house-keeping department was occasioned not by any need or de-
sire to improve the job performance of the housekeeping de-
partment, but it was a response to Respondent™s perception
that Wright and Rodriguez were supporting the Union. The
record is totally devoid of any probative evidence or docu-
mentation of deficiencies within the housekeeping depart-
ment which would account for the threats and the disciplined
administered. Indeed, it could not be otherwise since the
head of the housekeeping department and the immediate su-
pervisor of those employees, who also administered the dis-
cipline to Rodriguez, was not called as a witness.1112. Imposition of more onerous working conditionsa. FactsWright and Rodriguez both testified that shortly after therepresentation hearing, in February 1994, Sims began to re-
quire that they move patient beds outside the facility for
cleaning. This was a departure from past practice where the
beds had been washed inside the facility. This was a more
difficult and onerous procedure and it disrupted the activities
in other departments with respect to patient care. It is undis-
puted that these instructions were rescinded shortly after they
were imposed.b. Discussion and analysisRedding testified that this requirement was simply anotherexample of mismanagement by Sims. However, Sims did not
testify and his motives remain undisclosed. In my opinion,
the inference is fully warranted, absent any satisfactory ex-
planation, that this departure from the normal practice was
retaliatory and prompted by the appearance of Wright and
Rodriguez shortly prior thereto at the representation case
hearing.13. Coercive statements concerning employees™ rightsto representationa. Glenda Gregory(1) FactsGregory testified that on the morning of July 6, almost amonth after the election had been held on June 8, she went
to work and discovered that new, unwashed linen had been
placed for use in the linen closet without first having been
washed. Apparently, feeling that this was a mistake, she re-
ported it to Linda Glover, staff development coordinator,
who asked her who had put it there and Gregory told her that
she assumed it had been done by night-shift personnel.Later in the morning, Redding spoke to Gregory about thematter. Gregory testified that prior thereto, she went to get
her ‚‚union steward,™™ Jennifer Edwards,12and they all metwith Redding. According to Gregory, she was assured by
Redding that she would not need a shop steward. At this
point, Edwards left and Redding met alone with Gregory.13According to Gregory, she was told by Redding that ‚‚[i]t
wasn™t no such thing as a Union; no such thing as a Union
in Florida; and that they did not have a contract with the
Union.™™Redding™s version was that he wanted to speak to Gregorysimply to tell her that there was no problem about using new
linen on the floor without washing it, and told her that no
disciplinary action was being considered and that there was
no need for Edwards to be there as a witness. Gregory con-
cedes being told that no disciplinary action was going to be
taken. It is undisputed that no disciplinary action was taken
either then or later.(2) Discussion and analysisUnder Board law, an employer has a right to the presenceof a shop steward at any interview where disciplinary action
is being contemplated. However, the record herein makes it
clear, regardless of Respondent™s knowledge about Edward™s
shop steward status, that disciplinary action was not con-
templated and Edward™s presence was not legally mandated.I further conclude that Redding™s remarks about the unionsdid not violate Section 8(a)(4) since they were intended basi-
cally to convey the fact that the Union and Respondent had
not yet negotiated a contract.b. Kathy Mullins(1) FactsMullins testified that on about June 22 or 23, 1994, shewas called by Redding to his office and told by him that he
knew she was a shop steward and that she was not allowed
to act as a shop steward in representing employees in the ab-
sence of a contract between Respondent and the Union and
that she was to so inform the other shop stewards. AccordingVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00214Fmt 0610Sfmt 0610D:\NLRB\325.020APPS10PsN: APPS10
 215HILLHAVEN REHABILITATION CENTER14Subsequent to the incident, Woods became Marian Woods Priceby marriage.15Apparently, a ‚‚soaker™™ is an absorbent pad used for incontinentpatients.to Mullins, she told Redding that she had been told by theUnion that when the employees won the election, they won
the right to representation. Redding responded that he did not
know where the Union had gotten their information.Redding testified that Mullins represented herself to himas a ‚‚witness™™ for employees, not as a shop steward, andthat he did not become aware of any shop stewards until he
saw, months later, a union pamphlet naming the shop stew-
ards. Redding denied telling Mullins or any other employee
representing themselves as shop stewards that they could not
represent employees.(2) Discussion and analysisHaving reviewed the relevant testimony, I conclude thatMullins offered the more credible account and I find that
Redding did tell Mullins that shop stewards could not rep-
resent the employees in the absence of a contract. This mis-
representation of the employees™ right to representation vio-
lated Section 8(a)(1) of the Act. Mullins™ actual status as
shop steward at the time is irrelevant. These statements made
to her or to any employee would have constituted prohibited
employer interference.14. Discharge of Kim Stantona. FactsStanton was hired by Respondent as a CNA in June 1993.During the union organizational campaign, she served on the
Union™s organizing committee and attended 10 to 15 union
meetings for employees, including the first one in November
1993. She wore two union buttons on her uniform daily,
from February 1994 until she was discharged on May 31,
1994.In February 1994, during the course of her employment onthe a.m. (7 a.m. to 3 p.m.) shift on station II, she was as-
signed to perform nursing care two or three times a week for
a patient named Oliver Riggs, who suffered from Parkinson™s
disease and was often confused and disoriented.Stanton testified that on the afternoon of March 27 atabout 1:30 or 2 p.m., she was told by Charge Nurse Marian
Woods14to take Riggs to the toilet. According to Woods,she also told Stanton to get assistance in taking him. Stanton
testified that she either did not hear or was not told to get
assistance. Having reviewed the relevant testimony, I find
based on the credibility considerations set out above in foot-
note 1, that Stanton™s testimony was more credible, particu-
larly where she had been caring for Riggs since the begin-
ning of her employment, and such detailed instruction on the
method of accomplishing such a common duty would seem
to have been unnecessary.Upon getting Riggs on the toilet, Stanton noticed that hewas wet and went to get a ‚‚soaker™™ for him.15When shereturned, Riggs had fallen or slipped from the toilet seat to
the floor. Stanton went to get Woods and, after checking to
be sure Riggs was not hurt, put him back into his chair.Nothing was said to Stanton about the incident and sheworked until the end of the shift.Stanton was off on May 28 and 29. She worked on May30 although nothing was said to her about the matter until
May 31. On that date, she was told by Charge Nurse Jerry
Smith to write an account of the incident. She did so. Prior
to the end of her shift, she was directed by Smith to go to
DON Kay™s office. There she was met by Kay and Woods.
Kay told Stanton she was being fired and read to her from
a typewritten ‚‚Performance Conference Report,™™ inter alia,
as follows:On 5/27, Marion Woods requested that Kim take thesame resident to the bathroom twice. After the second
request, Kim stated that ‚‚She knew how to do her
job.™™ Marion also instructed Kim at this time to get as-
sistance in taking the resident to the bathroom because
he would need assistance due to the fact that he had
been sitting in a gerilounger all day. Kim proceeded in
taking the resident to the bathroom by herself. She left
the resident alone in the bathroom to go to the linen
cart and obtain a dry soaker. When she returned to the
bathroom the resident was lying on the floor in front
of the toilet.Kim is being terminated at this time due to insubor-dination in not following the nurse™s direction and ne-
glect for not meeting the resident™s needs.Kay told Stanton she could also speak to Redding if shechose. After Stanton got home, she called Redding and ar-
ranged to meet him at the facility at 10 p.m. She prepared
a statement of the incident for Redding. However, after read-
ing Stanton™s statement, Redding told her that he agreed with
Kay and that she was discharged.Stanton concedes that she did not seek out another em-ployee to assist her in transporting Riggs to the toilet. Stan-
ton testified that with respect to Riggs, she used assistance
at some times, and not at other times, as the activity and
condition of the patient dictated. Stanton, whose testimony in
this regard I credit, stated that she had never been told by
any management official or seen any documentation requir-
ing two-person assist in any transfer of Riggs.The ‚‚Alternative Flow Sheets,™™ the basic documents usedby CNAs setting out the care to be afforded each patient, as
well as the ‚‚Comprehensive Care Plan™™ and the ‚‚Restora-
tive Therapy Program Progress Notes,™™ show that therapy by
arm-in-arm for short distances was a part of Riggs™ therapy
program, but nothing in any of these documents, except the
‚‚Comprehensive Care Plan,™™ patient care plan, alludes to
transfers with the assistance of two persons. The ambulation
mentioned was a part of Riggs™ program for therapy and did
not deal with the matter of how Riggs was to be transferred.While the ‚‚Comprehensive Care Plan™™ appears to providefor a two-person assist to transfer, Stanton, whose testimony
I credit in this regard, stated that she was not involved in the
formulation of Riggs™ care plan and does not normally con-
sult either the ‚‚Comprehensive Care Plans™™ or the ‚‚Restora-
tive Therapy Program Progress Notes™™ for patients under her
care although she did have access to them in the patient chart
behind the nursing desk. The basic documents used by Stan-
ton and all the CNAs are the alternative flow sheets listing
the patient care duties as to each patient, each of which isVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00215Fmt 0610Sfmt 0610D:\NLRB\325.020APPS10PsN: APPS10
 216DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
16The facts that the ‚‚Alternative Flow Sheets™™ and the ‚‚Restora-tive Therapy Program Progress Notes™™ provided for two-person am-
bulation as a part of a therapy program is immaterial to the issue.17Wright Line, 251 NLRB 1083 (1980).initialed by the CNA. This document does not mandate thatRiggs be transferred by two people.Howard Martin, a CNA, was employed from December 6,1993, to April 1, 1994, on the first shift on station II where
he was assigned patient care for Riggs about 1 week out of
every 2 or 3 weeks. Like Stanton, who apparently worked
with him until his termination, Martin testified that he wasnever told that Riggs was a two-person transfer and that he
had always moved Riggs by himself except for one occasion
when he asked for assistance in bathing Riggs.With respect to prior discipline, it appears that Stantonwas first cited for poor job performance in a ‚‚Performance
Conference Report™™ dated February 25, and again on April
12.Respondent also introduced a ‚‚Notice of Disciplinary Ac-tion™™ citing a failure of patient care. Stanton testified that
she had not seen this document, and I credit her testimony,
particularly since there were no witness signatories attesting
to her refusal to sign as provided for on this form.On October 18, 1993, Stanton received a satisfactory per-formance review containing favorable comments.(2) Discussion and analysisIn order to establish its case, the General Counsel mustshow that stanton was engaged in union activity; that the Re-
spondent was aware of that union activity; and that Stanton
was discharged because of that union activity.A review of the facts discloses that Stanton was, from theoutset, a strong union adherent. Since she was open and ac-
tive about her support for the Union, there can be no doubt
that Respondent was aware that she supported the Union.In the early afternoon of May 22, Stanton™s charge nurse,Woods, told her to take Riggs to the toilet. Pursuant to this
instruction, she took Riggs to the toilet in a geri/lounger.
After having been put onto the toilet, Riggs fell off while
Stanton was occupied with getting him a ‚‚soaker.™™ Stanton
called Woods who came to the scene. Riggs, apparently
unhurt, was replaced in his geri/lounger. Nothing was said
about the incident nor disciplinary action imposed until May
31, at which time Stanton was called into Kay™s office and
summarily discharged for insubordination to a supervisor and
neglect of a patient.Respondent argues that Stanton was remiss in refusing toobey Woods™ instruction to obtain assistance in transferring
Riggs to the toilet. In this regard, I have credited Stanton in
concluding that she was either not so instructed or did not
hear any such instruction. With respect to the contention of
neglect, I cannot conclude that Stanton was charged with the
knowledge that the ‚‚Comprehensive Care Plan™™ provided
for a two-person transfer. She had not been told that Riggs
required a two-person transfer, and the evidence does not
show that CNAs were required to incorporate the contents of
the ‚‚Comprehensive Care Plan™™ into their patient care re-
sponsibilities. Stanton was not otherwise aware that a two-
person transfer was required and her basic operating docu-
ment, the ‚‚Daily Flow Sheet,™™ had no such notation.16I also note that while the Respondent contended in its briefthat Riggs™ fall from the toilet was occasioned by Stanton™sfailure to adhere to Woods™ instruction for a two-man trans-fer, the evidence does not show any causal relationship be-
tween Riggs™ fall from the toilet and his one-person transfer
to the bathroom.With respect to Stanton™s prior discipline, it is not clearwhether these Performance Conference Reports were in fact
disciplinary. It does not appear that any disciplinary action
was taken and, viewed in overall context, does not constitute
sufficient justification to support Stanton™s discharge in view
of the factual considerations reached herein.In short, I conclude that Respondent seized upon theRiggs™ incident, shortly prior to the election, to rid itself of
an active union adherent and that the reasons, ‚‚insubordina-
tion™™ and ‚‚neglect,™™ advanced by Respondent were pretexts
disguising antiunion motivation. In applying a Wright Lineanalysis to this case, I conclude that the General Counsel has
made a prima facie showing sufficient to support the infer-
ence that Stanton™s activity on behalf of the Union was a
motivating factor in Respondent™s decision to terminate her
and that the Respondent has not demonstrated she would
have been discharged even in the absence of her union activ-
ity.1715. Discharge of Jill U™Ren and Redding™s8(a)(1)statements
a. FactsJill U™Ren was a CNA hired by Respondent on February15 to work the third shift. It does not appear that apart from
her attendance at some union meetings, that U™Ren was a
particularly active union adherent. She testified that she had
been requested to wear both prounion and proemployer but-
tons but had declined to do so, stating that she did not feel
that it was appropriate to wear buttons for either side at the
workplace, nor does the record disclose that U™Ren had
signed an authorization card for the Union. Both Redding
and Kay testified that they had no knowledge that U™Ren
was engaged in any union activity.On June 28, 1994, U™Ren injured her ankle while off dutyand was unable to work. On July 6, she went to Redding™s
office to request a leave of absence. According to U™Ren, she
was told by Redding that she was not eligible for a leave of
absence since she had not yet been employed for 6 months
as required under company policy.Respondent™s ‚‚Employer Handbook™™ provides under‚‚Leaves of Absence,™™ in relevant part:A leave of absence may be requested by an em-ployee upon completion of six (6) months of continu-
ous employment.Not counting vacation, any planned absence in ex-cess of two weeks requires an approved leave of ab-
sence. In the case of any unplanned absence due to ill-
ness, injury or death in the family, a leave of absence
must be requested and approved if the absence extends
beyond two weeks. However, if at that point, a return
is anticipated within days, you need not be put on LOA
status. If a return date is uncertain or predictably a
ways off, an LOA is necessary.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00216Fmt 0610Sfmt 0610D:\NLRB\325.020APPS10PsN: APPS10
 217HILLHAVEN REHABILITATION CENTER18The complaint alleged a violation of Sec. 8(a)(3) of the Act inRespondent™s discharge of Paolino in connection with this incident.
However, Paolino was not called as a witness and, upon motion by
the General Counsel, Paolino was amended out of the complaint.U™Ren complained that another employee named LauraLee had been granted a leave of absence although she had
not been employed 6 months. According to U™Ren, Redding
replied that ‚‚they used to do that a long time ago, but they
had to go strictly by policy now, because everything was
scrutinized, with the Union, and they couldn™tŠthey just
don™t do that anymore.™™With respect to Lee, it appears that she did not expect herabsence, due to the illness of her father, to extend beyond
a week from April 8 and thus, under the LOA provision
noted above, no LOA needed to be approved. She returned
on May 2, having been given time off, according to Redding,
rather than a LOA.Redding also testified that another employee with a familyemergency, CNA Rhonda Kempski, an employee with less
than 6 months of service, had been obliged to resign because
she was not eligible for an LOA. Kay testified that CNA
Loriann Henry also had resigned because of family illness
because she was ineligible for a LOA.U™Ren declined to resign, and she was terminated for ab-senteeism on July 6.Redding, in his testimony, did not respond specifically toU™Ren™s version of what was said during his conversation
with her. However, Redding did deny telling any employee
that he would have to enforce the policies of the Company
more strictly because the employees had selected union rep-
resentation. To the extent that their accounts vary, I find that
U™Ren™s account of the conversation to be more specific and
credible.b. Discussion and analysisI have concluded, in essence, that Redding told U™Ren thatbecause the Union had been selected to represent the em-
ployees, the Company™s policies were therefore under scru-
tiny by the Union and therefore company policy, including
the written company policy would have to be strictly ob-
served. This remark was coercive since, by implication, Red-
ding was conveying a general message that prior company
practices which did not strictly conform to company policy
would be discontinued because of the Union, essentially de-
priving employees of a benefit previously enjoyed.However, in order to establish that U™Ren was dischargedunlawfully, the General Counsel needs to show that U™Ren
was discharged because the Respondent, on account of the
Union, followed a more strict enforcement of its LOA policy
than it had prior thereto in order to discharge U™Ren. This,
the General Counsel has not done.First, in evaluating the matter of company knowledge, itis clear that U™Ren was not an active union adherent nordoes the record establish that Respondent otherwise became
aware that U™Ren was a union supporter. Nor is this record
sufficient to infer any knowledge of U™Ren™s limited union
activity to the Respondent.Nor has the General Counsel established that there wasany deviation from the Company™s past practice in denying
U™Ren an LOA. While it is true that Lee had been employed
less than 6 months, the record shows no substantial departure
from established policy regarding LOAs since her unplanned
absence was not intended to exceed 2 weeks and did not re-
quire an approved LOA.Moreover, it appears that company policy, as written, wasapplied not only to U™Ren but to CNAs Rhonda Kempski
and Loriann Henry.In summary, I conclude that U™Ren was not eligible fora leave of absence and that she was lawfully terminatedunder existing company policy for absenteeism when she did
not resign.16. Discipline of Richard Smitha. FactsRichard Smith was employed by Respondent as a CNA inFebruary 1993. Smith was an active union supporter. After
the election on June 8, he began to wear a union button at
work and he served on the union negotiating committee. He
left Respondent™s employ in November 1994.Smith testified that shortly after the election, he was issueda written disciplinary warning for eating from the tray of a
patient. Smith concedes having eaten off the tray but argues
that the disciplinary action was discriminatory because others
who had eaten from patient trays had not been disciplined for
that behavior.Redding testified that there was a company policy againsteating off the trays of patients because of infection control
and public image considerations. Further, that several em-
ployees had been disciplined for doing so. The General
Counsel witness Cindy Magnus and Kathy Mullins both
agreed that eating off patients™ trays was not permitted.In a second incident, on July 14, Smith was issued a dis-ciplinary action for failing to take proper care of a patient
named Gill. Linda Shattuck, patient care coordinator for the
facility, testified that she was called to Gill™s room upon the
complaint of his wife at about 11:50 a.m. Shattuck observed
that Gill had scrambled eggs and orange juice on his gown
and bedding. Shattuck spoke individually to the two aides
who had been assigned to the room, Smith and other CNA
named Rosemarie Paolino.18Both denied any culpability.Since both were responsible, Shattuck issued each a discipli-
nary action. Shattuck theorized that the incident was caused
by the failure of Smith and Paolino to divide their respon-
sibility to cover the room.Smith, the General Counsel™s only witness, testified thatGill was not his patient but Paolino™s and that, nonetheless,
since Gill™s wife was coming and he knew her to be a very
demanding person, he went in to ‚‚straighten him up™™ at
about 11:20 a.m. Smith testified that he did not at that time
see the soiled condition alluded to by Shattuck.b. Discussion and analysisIt is undisputed that the Respondent was aware that Smithwas a union supporter. However, in order to establish a vio-
lation of Section 8(a)(3) of the Act, the General Counsel
must show that the ‚‚disciplinary action™™ taken by Respond-
ent was motivated by Smith™s union activity. This was not
done.The record discloses that Shattuck was summoned byGill™s wife to Gill™s room because of his soiled condition.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00217Fmt 0610Sfmt 0610D:\NLRB\325.020APPS10PsN: APPS10
 218DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
19In reaching this conclusion, I credit Shattuck™s testimony thatshe did in fact find Gill in a soiled condition when she was called
to the room by Gill™s wife.After learning that the responsibility for Gill™s room be-longed to both Smith and Paolino as a ‚‚team assignment,™™
Shattuck confronted them. Both denied any responsibility for
Gill™s care. In these circumstances, Shattuck decided that it
was appropriate to give both a disciplinary action. Paolino,
whose testimony would have been useful, was not called and
Smith, the General Counsel™s only witness, testified only that
he had no responsibility to care for Gill. The record adduced
by the General Counsel is totally insufficient to establish the
disciplinary action was motivated as a response to Smith™s
union activity.19Likewise, with respect to the alleged disciplinary actionfor eating from a patient™s tray, it is unclear from this record
whether or not a disciplinary action was ever issued. The
General Counsel produced none at hearing. But even assum-
ing that one was issued, it would appear to have been justi-
fied since Smith admits that he had eaten from a patient™s
tray and the record shows that others had been disciplined
for the same reason.This record is not sufficient to show that eating from pa-tients™ trays was condoned by the Respondent, nor has the
General Counsel shown that Smith was treated differently
from other employees for this infraction.17. Posting of noncompliance letter and Respondent™swithdrawal of contract proposals and recognitiona. FactsBy letter dated July 19, 1995, John W. Martin, Respond-ent™s director of labor relations, wrote to Seddon:We have been advised by the State of Florida of thefollowing:1. That the United Health Care Employees Union isnot a registered labor organization, as required by
Chapter 447 of the Florida statutes, a second degree
criminal misdemeanor; and2. That you, Jack Seddon, are not a registered busi-ness agent, as required by Chapter 447 of the Florida
statutes, also a second degree criminal misdemeanor.While the State of Florida also advised us that as a re-sult of these violations of Florida law, we have no obli-
gation to deal with you or your organization until you
are in compliance with these requirements, please state
your positions on these matters and how you intend to
comply.Once again it appears that the cavalier attitude evi-denced by the union in non-complying with the law
may adversely affect our residents, our employees and
our business. I sincerely hope this does not continue.On about the same date, the letter was posted by Respond-ent on a glass enclosed employee bulletin board.At approximately this time, a bargaining unit ward clerknamed Judy Sanford began to circulate for signature a peti-
tion among the employees reading: ‚‚We, the employees ofHillhaven do not wish to be represented by Mr. Seddon sohere we petition.™™Sanford testified that she was aware that the letter hadbeen posted but did not pay much attention to it, and that
the motivation for the circulation of the petition was what
she felt was the manner in which picketing union employees
had portrayed those unit employees working within the facil-
ity as not providing appropriate patient care. She mentioned
specifically a television broadcast wherein pickets described
patient neglect resulting from understaffing and showed a
union representative declaring his intention to bring the prob-
lems to the public by picketing the facility.After having obtained a substantial number of signatureson the petition, Sanford, along with two other employees,
went to a motel where union contract negotiations were
being conducted. According to Sanford, she went to hear the
other side ‚‚just in case I was wrong™™ before making a deci-
sion on whether to submit the petition to management.When Sanford got to the motel, she met with Seddon,Magnus and other union representatives involved in the con-
tract negotiations. Upon inquiry by Sanford, Seddon, and
Magnus attempted to explain what the Union was seeking to
accomplish on behalf of the employees. Sanford asked if she
could attend the negotiating sessions and was told by Seddon
that she could not. She also asked if she could speak to the
Hillhaven negotiators so she ‚‚could get both opinions™™ and
was told, according to her testimony, that she would be ‚‚ar-
rested™™ if she did. Seddon, who testified and whose testi-
mony I credit in this regard, denied telling her that she
would be arrested, but rather told her that a meeting with
management might place Respondent ‚‚in a position where
they could be prone to have an unfair labor practice filed
against them.™™On the following day, at the facility, she went toRedding™s office and presented him with the petitions set out
above. She testified that the petitions referenced ‚‚Seddon™™
rather than the Union because she was aware that Seddon
was the head of the Union and did not know the name of
the Union, but that it was her intention to refer to the Union
in the petition.In this regard, Seddon testified that the ‚‚parent™™ or ‚‚um-brella™™ organization for the State of Florida is the ‚‚Federa-
tion of Physicians and Dentists/Alliance of Health Care and
Professional Employees.™™ There are several divisions within
the ‚‚Federation of Physicians and Dentists/Alliance of
Health Care and Professional Employees,™™ and one of those
is the ‚‚United Health Care Employees.™™ It appears that the
‚‚United Nurses of Florida™™ is a division of the ‚‚United
Health Care Employees.™™Further, it appears that the ‚‚Federation of Physicians andDentists™™ is affiliated with the National Union of Hospital
and Health Care Employees (NUHHCE), which, although
itself a national Union, is affiliated as a matter of necessity
with the American Federation of State, County and Munici-
pal Employees (AFSCME) in order to, itself, belong to the
AFLŒCIO. The petition in the companion representation case
was filed by ‚‚United Health Care Employees™™ and that
Union was certified, without any mention of the ‚‚United
Nurses of Florida™™ (UNF). Seddon testified that he is execu-
tive director of the Federation of Physicians and Dentists.Redding testified that he received the employee petitionwith 36 signatures thereon on July 24, 1995, which was theVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00218Fmt 0610Sfmt 0610D:\NLRB\325.020APPS10PsN: APPS10
 219HILLHAVEN REHABILITATION CENTER20Having reviewed the relevant portions of this record, I concludethat Redding™s testimony concerning the date and the time that he
received the petition is credible, and I credit his testimony over
Sanford™s testimony to the effect that she gave him the petition in
mid-August.21Neither Martin nor the Federal Mediator James Elmore wascalled as witnesses.22Rodriguez™s signature appears on the petition.23While the General Counsel attacks the validity of the petitionbased on its failure to identify the Union, rather than Seddon, I con-
clude, based on the evidence set out above and the entire record, that
references to Seddon, who was the executive director of the ‚‚um-
brella organization,™™ Federation of Physicians and Dentists, ade-
quately represented the intention of the employees to decertify the
Union. In this regard, I note that Seddon was the high profile union
representative and chief negotiator representing the Union at the rep-
resentation case hearing and clearly prominent as representing the
Union. Moreover, the Union™s multiple affiliations made it difficult
to describe. Indeed, the name of the Union filing the unfair labor
practice charges includes an organization called ‚‚United Nurses of
Florida,™™ while the certification does not. Seddon was also well
known as the principal union representative.first of 3 days of scheduled negotiating sessions, at about 5or 6 p.m.20Redding further testified that he wrote the dateon the petition at the time that he received it, which date ap-
pears thereon as July 24, 1995.Two additional petitions were submitted by Sanford onJuly 25, 1995, one with a single signature and another with
five signatures thereon. A single petition dated July 28, 1995,
was submitted later in the month. After receipt of the peti-
tions, Redding made signature comparisons with the tax
withholding forms to verify the signatures of the signatory
employees.On the following day, Respondent and the Union returnedto the negotiations. However, after a conversation between
Seddon, Martin, and the Federal mediator, negotiations were
suspended.21Seddon™s chronology of events is somewhat different.Seddon recalled that he was told by the Federal mediator that
management did not want to meet and Elmore suggested that
Seddon draw up new proposals, which he did. Both Seddon
and Magnus testified to the appearance of Sanford and her
coworkers, Annie Shankin and Mary Martin, at the contract
negotiations. Seddon testified that Sanford complained about
Magnus™ representing the employees at the negotiating tableand that Seddon went over the outstanding contract proposals
with her for some 45 minutes to an hour. After this, the three
employees went to the management quarters and came out
some 15 minutes later. Shortly thereafter, Elmore told
Seddon that Martin wanted to speak to him and a meeting
was held between Martin, Elmore, and Seddon wherein Mar-
tin told Seddon that he had a decertification petition from the
employees and needed to consult counsel and had no further
proposals at that time.The parties met the following day. Martin, Seddon, andElmore again met, and Martin took the position that in view
of the decertification petition, Respondent would not con-
tinue to bargain. He asked Seddon if he were willing to ac-
cept the petition and ‚‚go away with grace.™™ Martin also of-
fered to go to another election monitored by Elmore. These
options were unacceptable to Seddon, and the negotiations
ended.By letter dated August 15, 1995, from Martin to Seddon,the Union was advised that based on having received a peti-
tion to decertify the Union, signed by a majority of the unit
employees, the Respondent had no choice but to withdraw its
contract proposals.By letter dated September 5, 1995, Seddon identified toRedding the Union™s ‚‚official authorized stewards™™ and stat-
ed that the Union continued to be prepared to bargain. By
letter dated September 7, 1995, Martin wrote to Seddon stat-
ing:I am in receipt of a copy of your letter to Leo Red-ding dated September 5, 1995 (copy enclosed).On behalf of the Hillhaven Rehabilitation Center ofCape Coral, please be advised that based on objectiveconsiderations your Union does not represent a majorityof employees in the certified bargaining unit.Therefore, we no longer recognize your Union as thecollective bargaining representative of our employees.As noted above, Martin did not testify, but Redding testi-fied that he participated in drafting this letter and that the
reference to ‚‚objective considerations™™ included, in addition
to the petitions, comments from various employees to the ef-
fect that they no longer wanted to be represented by the
Union.Redding testified that Yolonda Romero, a CNA, told himon July 24, 1995, after Redding had received the petition,
that she wanted to sign the petition, and Redding allowed her
to do so. On July 25, 1995, Redding was approached by al-
leged discriminatee Hector Rodriguez who told Redding that
he felt that the Union was unfairly portraying the employees
at the facility.22Over the next few days, he spoke to manyemployees, including Mary Gordon and Harvey Powers, who
all registered with Redding their desire not to be represented
by the Union and in these conversations they referred to the
Union and not to Seddon personally.b. Discussion and analysisUnder existing Board precedent, the Union is entitled, dur-ing the year following its certification to an irrebuttable pre-
sumption of majority status. Thereafter, that presumption is
rebuttable, and lawful withdrawal of recognition may be ac-
complished by a showing either that the Union no longer
represented a majority of its employees in the unit or that it
had a good-faith doubt, based on objective considerations,
that the Union continued to represent a majority of the unit
employees. Fall River Dyeing Corp. v. NLRB, 482 U.S. 527;Burger Pits, Inc., 273 NLRB 1001 (1984), enfd. 785 F.2d796 (9th Cir. 1986).In the instant case, it is apparent that on July 24, 1995,and for some days thereafter, Sanford, a unit employee pro-
vided to Respondent petitions with signatures totaling some
43 unit employees.23The record discloses that on August 3,the unit consisted of 69 employees. Redding testified that he
compared the names against W-2 forms to check their valid-
ity. The General Counsel does not dispute the validity of the
petition, and I conclude that as of July 24, 1995, the Union
no longer represented a majority of the unit employees.But the General Counsel argues that whatever the recordmay show as to majority sentiment on August 3, 1995, Re-
spondent has failed to show majority disaffection later, at theVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00219Fmt 0610Sfmt 0610D:\NLRB\325.020APPS10PsN: APPS10
 220DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
24While there is conflicting testimony with regard to dates, I con-clude that Sanford gave Redding the original petitions on July 24,
1995, and that it was on August 15, 1995, that Respondent withdrew
its contract proposals and declined to negotiate further.time it formally withdrew its contract proposals and refusedfurther negotiations on August 15 and 16, 1995, or at the
time it sent its letter of September 7, 1995, formally with-
drawing recognition.24Based on the following analysis, I conclude that Respond-ent, at the time it withdrew its contract proposals and rec-
ognition, did in fact have a good-faith doubt concerning the
Union™s majority status.Turning to the question of good-faith doubt of majoritystatus, the General Counsel contends that any good-faith
doubt was tainted by the letter sent to Seddon and posted on
July 19, 1995, reciting the failures of Seddon and the Union
to register with the State of Florida as required by Florida
State law. The General Counsel contends that the posting of
this letter violates Section 8(a)(1) of the Act, and further that
it was this unfair labor practice that caused the employee dis-
affection, resulting in the decertification petition. This being
the case, the Respondent could not offer the petition to sup-
port any good-faith doubt of majority status.I do not agree. First, based on this record, I cannot con-clude that posting the July 19, 1995 letter violates Section
8(a)(1) of the Act. Neither the General Counsel nor the
Union produced any evidence to show that the representa-
tions made in the letter were false. Further, the record does
not show that the letter was posted to undermine the negotia-
tions nor the Union™s majority status nor does the record
show that any employees were influenced by the letter in
signing the petition. Nor does the record show that the letter
contributed to employee dissatisfaction.It is more likely that the reason for the employee disaffec-tion was a feeling among unit employees that they were
being portrayed by employee pickets and union representa-
tives on television and in picketing, as providing inferior pat-
ent care, apparently missing the distinction that the Union
was attempting to convey; that it was Respondent™s under-
staffing rather than poor job performance by employees that
was causing the alleged inferior patient care.In summary, I conclude that even assuming that the post-ing of the letter was coercive, which I do not, and that it did
violate Section 8(a)(1), I could not, on this record, conclude
that there was any causal relationship between the posting of
the letter and the employee disaffection, resulting in the de-
certification petition.I conclude that the decertification petition presented to Re-spondent on July 23, 1995, constituted a sufficient objective
basis for a reasonable doubt of the Union™s continued major-
ity status and that the subsequent withdrawal of its outstand-
ing contract proposals and withdrawal of recognition from
the Union did not violate Section 8(a)(5) of the Act.18. Postwithdrawal of recognitionŠallegationsa. FactsThe record discloses that after Respondent withdrew rec-ognition from the Union, Cynthia Magnus, representing the
Union, called Redding in about November 1995 and re-
quested a meeting on grievances relating to unit employees.Magnus also telephoned Administrator Bill Samson, askinghim to meet on an employee™s grievance. Both declined to
meet with Magnus on the grounds that the Union no longer
represented the unit employees. Also, in December 1995, Re-
spondent™s business office issued a notice to all employees,
including unit employees, to the effect that medical and den-
tal insurance premiums would be increased 10 percent over
the 1995 rates. This was done without notice to or consulta-
tion with the Union.b. Discussion and analysisHaving concluded that Respondent was entitled to with-draw recognition from the Union based on its bona fide
good-faith doubt of the Union™s majority status, I further
conclude that neither Respondent™s action in declining to
meet to discuss grievances nor its announcement of an in-
crease in insurance premium rates without consulting the
Union violated Section 8(a)(1) and (5) of the Act.19. Postrecognition withdrawal 8(a)(1) allegationsŠSuzanne Sloata. FactsSuzanne Sloat, a CNA on the day shift (7 a.m. to 3 p.m.),testified without rebuttal that in late November 1995, she
overheard a conversation between Kelly Scott, dietary/-
kitchen department head, and CNA April Henderson whereinScott told Henderson that the reason the CNAs were not get-
ting a raise was that raises were frozen on account of the
Union.b. Discussion and analysisClearly this remark is violative of Section 8(a)(1) of theAct since it is unlawfully coercive. It interferes with the right
of employees to form, join, or assist labor organizations, in
violation of those rights guaranteed in Section 7 of the Act.
This is true even though Respondent had been entitled to
withdraw recognition from the Union based on its good-faith
doubt of the Union™s majority status.IV. THEEFFECTOFTHEUNFAIRLABORPRACTICES
ONCOMMERCE
The activities of the Respondent as set forth in section IIIabove, in connection with Respondent™s operations described
in section I above, have a close and intimate relationship to
traffic and commerce among the several states and tend to
lead to labor disputes burdening and obstructing commerce
and the free flow of commerce.THEREMEDYHaving found that Respondent has engaged in and is en-gaging in unfair labor practices, I shall recommend that it
cease and desist therefrom and take certain affirmative action
designed to effectuate the policies of the Act. I have found
that Respondent discharged Cynthia Magnus and Kimberly
Stanton for reasons which offended the provisions of Section
8(a)(3) of the Act. I shall therefore recommend that Re-
spondent make them whole for any loss of pay they may
have suffered as a result of the discrimination practiced
against them. All backpay and reimbursement provided here-
in with interest shall be computed in the manner describedVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00220Fmt 0610Sfmt 0610D:\NLRB\325.020APPS10PsN: APPS10
 221HILLHAVEN REHABILITATION CENTERin New Horizons for the Retarded, 283 NLRB 1173 (1987),and F.W. Woolworth Co
., 90 NLRB 289 (1950).CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By discharging Cynthia Magnus and Kimberly Station,Respondent has engaged in and is engaging in unfair labor
practices within the meaning of Section 8(a)(3) of the Act.4. By imposing more onerous working conditions on em-ployees Carol Wright for having appeared at a representation
case hearing, Respondent violated Section 8(a)(4) of the Act.5. By interfering with, restraining, and coercing employeesin the exercise of the rights guaranteed them by Section 7
of the Act, Respondent has engaged in and is engaging in
unfair labor practices within the meaning of Section 8(a)(1)
of the Act.[Recommended Order omitted from publication.]VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00221Fmt 0610Sfmt 0610D:\NLRB\325.020APPS10PsN: APPS10
